Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to sorting search result based on storage location and bandwidth usage. 
Claims 1-24 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-24 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 9 and 17 recite receiving a query, determining search result, sorting search results and sending the sorted search result. 
The limitation of receiving request, determining search result, sorting and sending the search result covers “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a computing device and a user device nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (providing sorted content search results). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computing device for receiving query, determining search result and providing sorted search result. The claims as a whole merely describe how to generally apply the concept of sorting search result based on storage location. The computing device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving search query and determining search result for the query and providing sorted result, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computing device. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0015]-[0018]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-8, 10-16, and 18-24 (determining, ranking, receiving etc.,) merely add further details of the abstract elements or similar limitation recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-8, 10-16, and 18-24, are patent ineligible. Hence, claims 1-24 are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,144,969. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osuga (2011/0035441 A1), in view of Stern et al. (US 2003/0130862 A1).
Claims 1, 7, 9, 15, 17, 23:
 Osuga teaches receiving, by a computing device, a query comprising one or more search criteria (user request for content) (see [0051]-[0053])
determining, based on the one or more search criteria, search results comprising indications of plurality of content assets (search result comprising content list information ); sorting the search result based on storage location and sending the sorted search results (creates content list based on the content storage state acquired from the edge server  and transmitting the content list to the user) (see [0053]-[0067]). 
Osuga teaches sorting the results based on storage location but failed to teach determining a current bandwidth usage satisfies a threshold (low bandwidth event i.e. expecting a high bandwidth usage) (see [0053]-[0067]). 
Stern teaches determining that current bandwidth usage satisfies a threshold (low bandwidth event i.e., based on high expected request or demand) (monitoring overall load and the load of each distributors, … evaluating the network’s current, future or expected ability to respond to requests for content, …determining availability, accessibility, … ability of a distributor to meet expected load, or delivery conditions, … determining distributor attributes including location, current, future or expected requirements, … minimum storage capability, minimum bandwidth, etc., (see [0074]-[0076]. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Stern’s determination of current usage in sorting the search result in Osuga’s, based on the location and current bandwidth (meeting a minimum requirement), in order to provide quality and timely content to the user. 
Claims 2, 3, 10, 11, 18, 19:
Osuga/Stern determining a first subset of content assets, from the plurality of content assets, that are stored by an edge server; and determining a second subset of content assets, from the plurality of content assets, that are not stored by the edge server, wherein in the sorted search results, the indications of the first subset of content assets are listed before the indications of the second subset of content assets; ranking the first subset of content higher than the second subset of content assets (preferentially presenting the contents stored in the edge server thereby increasing the cache hit ratio in the edge server … reducing the effect of congestion such as decrease in throughput (see [0050]-[0055], [0065]-[0069], Stern [0074]-[0076]). 
Claims 4, 12, 20:
Osuga/Stern teaches wherein sorting the search results comprises sorting the search results based on geographic locations of the storage locations (an edge server that caches contents is placed between a user terminal and central delivery server and when a request is made for a content cached in the edge server the content is delivered from the edge server) (see [0007], [0049]-[0055], Stern [0048]-[0053]).
Claims 5, 13, 21:
 Osuga/Stern teaches wherein sorting the search results comprises sorting the search results based on a hierarchy of the storage locations in a content delivery hierarchy (the content transmitting/receiving unit checks the contents stored in the content storage unit 22 and if the content is not stored in the content storage unit, … the unit reads the request content from the storage content 32, content storage 42…) (see [0091]-[0100], Stern fig. 2, [0039]-[0041]).
Claims 6, 14, 22:
Osuga/Stern teaches receiving: first data comprising attribute metadata associated with the plurality of content assets (title, genre); and second data indicating preferences associated with a user (content display information not limited to thumbnail, title, genre but my include information such as user’s evaluation or the number of accesses); and
ranking, based on the first data and the second data, the indications of the plurality of content assets in the search results (see [0051]-[0055], [0065]-[0067] see Stern [0048]).
Claims 8, 16, 24:
Osuga/Stern teaches receiving a second query; determining, based on the second query, second search results comprising indications of a second plurality of content assets; and  based on determining that the current bandwidth usage is lower than the threshold, sending the second search results without sorting the second search results based on the storage locations (see [0067], Stern [0074]-[0077]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688